Exhibit 10.33



Tier I



                                       EXECUTIVE SEVERANCE AGREEMENT. made this
_____ day
of ____________, 2003, between MILACRON
INC., a Delaware Corporation (the "Company")
and [_________________] (the "Executive").

      WHEREAS, the Board of Directors of the Company (the "Board") considers it
essential to the best interests of the Company's stockholders to have the
continuous employment of key management personnel. The Board recognizes that the
possibility of a change in control of the Company exists and the uncertainty it
may raise among management may result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

      WHEREAS, the Board has determined that the Company should reinforce and
encourage the continued attention and dedication of key members of the Company's
management to their assigned duties without distraction by circumstances arising
from the possibility of a change in control of the Company.

      NOW, THEREFORE, to induce the Executive to remain employed by the Company
and in consideration for the Executive's agreement to remain so employed in
certain circumstances, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement under the circumstances described below.

      1.   Term of Agreement.  This Agreement shall commence on the date hereof
and shall continue in effect through December 31, 2004; provided, however, that
commencing on January 1, 2005, and each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless the
Company gives notice not later than September 30 of the preceding year that it
does not wish to extend this Agreement; and provided, further, that regardless
of any such notice by the Company, this Agreement shall continue in effect for a
period of 24 months beyond the term provided herein if a Change in Control of
the Company occurs during such term. Notwithstanding anything to the contrary
stated herein, this Agreement shall terminate prior to the dates set forth above
without further acts by either party upon (a) termination of the Executive's
employment before a Change in Control, (b) termination of the Executive's
employment by the Company after a Change in Control for Cause or for Disability
(each as respectively defined in Section 4 hereof), (c) termination of the
Executive's employment after a Change in Control due to the Executive's death or
by the Executive for other than Good Reason (as defined in Section 3 hereof), or
(d) completion by the Company of all of its obligations in the event benefits
shall become payable hereunder.

      2.   Change in Control.   No benefits shall be payable hereunder unless
there shall have been a Change in Control of the Company during the term of this
Agreement. For purposes of this Agreement, a "Change in Control" occurs if:

      (a)   a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company's then outstanding stock and securities; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clause (i) of section (c) of this Section 2;

      (b)   individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board"), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a director whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least 60% of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person or Group other
than the Board;

      (c)   there is consummated a merger, consolidation or other corporate
transaction, other than (i) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 662/3% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or
transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company's then outstanding stock and securities;

      (d)   the sale or disposition by the Company of all or substantially all
of the Company's assets other than a sale or disposition by the Company of all
or substantially all of the assets to an entity at least 662/3% of the combined
voting power of the stock and securities of which is owned by Persons in
substantially the same proportions as their ownership of the Company's voting
stock immediately prior to such sale; or

      (e)   the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

      "Person" shall mean any person (as defined in Section 3(a)(9) of the
Securities Exchange Act (the "Exchange Act"), as such term is modified in
Section 13(d) and 14(d) of the Exchange Act) other than (i) any employee plan
established by the Company, (ii) any affiliate (as defined in Rule 12b-2
promulgated under the Exchange Act) of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company. "Group"
shall mean any group as defined in Section 14(d)(2) of the Exchange Act.
"Beneficial Owner" shall mean beneficial owner as defined in Rule 13d-3 under
the Exchange Act.

      3.   Benefits Upon a Change in Control.  The Executive shall be entitled
to the following benefits upon a Change in Control during the term of this
Agreement:

      (a)   the immediate vesting of all equity-based awards (including options,
restricted stock, phantom stock and performance shares) granted to the
Executive;

      (b)   a lump sum cash payout of the Executive's annual bonus under the
Company's applicable annual bonus program (the "Annual Bonus Program") for the
year in which such Change in Control occurs, the amount of which shall be equal
to the Executive's target or base incentive bonus possible under the Annual
Bonus Program for that year;

      (c)   a lump cash payment of all earned but unpaid amounts under the
Annual Bonus Program unless the Executive elects prior to such Change in Control
to defer such distribution under and in accordance with the Company's
Compensation Deferral Plan.

      The payments under this Section 3 shall be made on the effective date of
the Change in Control.

      4.   Termination Following Change in Control.  The Executive shall be
entitled to the benefits provided under Section 5 upon the Executive's
"Qualifying Termination" (as defined herein) during the 24-month period
beginning on the date of a Change in Control (the "Protection Period"). For
purposes hereof, a "Qualifying Termination" shall mean (i) a termination of the
Executive's employment by the Company for any reason other than for Cause or
Disability or due to the Executive's death, or (ii) the Executive's termination
of employment for "Good Reason" (as defined in this Section 4).

      (a)   Disability.  If the Executive is absent from duties with the Company
on a full-time basis for twelve (12) consecutive months due to a physical or
mental incapacity, and the Executive has not returned to the full-time
performance of the Executive's duties within thirty (30) days after written
Notice of Termination is given to the Executive by the Company, such termination
shall be considered to be termination by the Company for "Disability" for
purposes of this Agreement.

      (b)   Cause.  The Company may terminate the Executive's employment for
Cause. For purposes of this Agreement only, the Company shall have "Cause" to
terminate the Executive's employment hereunder only on the basis of (x) the
Executive's fraud on, or misappropriation or embezzlement of assets of, the
Company that causes material harm to the Company or (y) the Executive's willful
and continued failure to substantially perform the Executive's duties hereunder
(other than any such failure resulting from the Executive's mental or physical
incapacity or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination, as defined in Section 4(d), by the
Executive for Good Reason, as defined in Section 4(c)); provided, however, that
"Cause" shall occur with respect to clause (y) of this sentence only if such
action constituting Cause has not been corrected or cured by the Executive
within 30 days after the Executive has received written notice from the Company
of the Company's intent to terminate the Executive's employment for Cause and
specifying in detail the basis for such termination. For purposes of this
paragraph, no act, or failure to act, on the Executive's part shall be
considered "willful" unless done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive's action or omission was
in the best interests of the Company.

      (c)   Good Reason.  The Executive shall be entitled to terminate the
Executive's employment for Good Reason at any time during the term of this
Agreement following a Change in Control. For purposes of this Agreement, "Good
Reason" shall exist in the event of the occurrence of any of the following
without the Executive's express prior written consent:

      (i)   any diminution of, or the assignment to the Executive of duties
inconsistent with, the Executive's position, duties, responsibilities and status
with the Company immediately prior to a Change in Control, an adverse change in
the Executive's titles or offices as in effect immediately prior to a Change in
Control, or any removal of the Executive from, or any failure to reelect the
Executive to, any of such positions, except in connection with the Executive's
termination of employment for Disability or Cause or as a result of the
Executive's death or by the Executive other than for Good Reason;

      (ii)   a reduction by the Company in the Executive's base salary as in
effect on the date of a Change in Control or as the same may be increased from
time to time during the term of this Agreement;

      (iii)   the Company's failure to continue any benefit plan or arrangement
(including, without limitation, the Company's life insurance, post-retirement
benefits, and comprehensive medical plan coverage) in which the Executive
participated at the time of a Change in Control without implementing at such
time plans or arrangements providing the Executive with substantially similar
benefits (hereinafter referred to as "Benefit Plans"), or any action by the
Company that would adversely affect the Executive's participation in or
materially reduce the Executive's benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control;

      (iv)   the Company's failure to continue in effect, or continue payments
under, any incentive plan or arrangement (including, without limitation, any
equity-based plan or arrangement) in which the Executive participated at the
time of a Change in Control (hereinafter referred to as "Incentive Plans") or
any action by the Company that would adversely affect the Executive's
participation in any such Incentive Plans or reduce the Executive's benefits
under any such Incentive Plans;

      (v)   a relocation of the Company's principal executive offices to a
location outside the Cincinnati, Ohio metropolitan area or relocation of the
Executive's primary workplace to any place other than the location at which the
Executive performed the Executive's duties immediately prior to a Change in
Control;

      (vi)   the Company's failure to provide the Executive with the number of
paid vacation days to which the Executive was entitled at the time of a Change
in Control;

      (vii)   the Company's material breach of any provision of this Agreement;

      (viii)   the Company's failure to comply with Section 7 hereof; or

      (ix)   the Company's purported termination of the Executive which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4(d).

      (d)   Notice of Termination.  Any purported termination of the Executive
by the Company or by the Executive shall be communicated by written Notice of
Termination to the other party in accordance with Section 8 hereof. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice that indicates
the specific termination provision in this Agreement relied upon and the facts,
if any, supporting application of such provision.

      (e)   Date of Termination; Dispute Concerning Termination.  "Date of
Termination" shall mean (i) if the Executive's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive has not returned to the performance of the Executive's duties on a
full-time basis during such thirty (30) day period) or (ii) if the Executive's
employment is terminated by the Company for any reason other than Disability or
by the Executive for any reason, the date specified in the Notice of Termination
(which, in the case of a termination by the Company shall not be less than
thirty (30) days, and in the case of a termination by the Executive shall not be
more than sixty (60) days, respectively, from the date such Notice of
Termination is given); provided, however, that if the party receiving the Notice
of Termination notifies the other party within thirty days after the date such
Notice of Termination is given that a dispute exists concerning the termination,
the Date of Termination shall be the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a binding
arbitration award referred to in Section 13; and provided further that the Date
of Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice shall pursue the resolution
of such dispute with reasonable diligence. The Company shall continue the
Executive as a participant in all benefit and insurance plans in which the
Executive participated when the Notice of Termination was given (ignoring any
reductions that gave rise to Good Reason) until the dispute is finally resolved
in accordance with this Section. Compensation shall be withheld and the
Executive's full compensation in effect when the notice of dispute was given
applicable during the period between the notice of the dispute and the
resolution of the dispute shall be paid to the Executive in lump sum if the
Executive receives an arbitration award in favor of the Executive and related to
the Executive's full claim. Amounts paid under this Section are in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement. In addition, for purposes of
determining whether any Qualifying Termination has occurred during the
Protection Period, the date a Notice of Termination is given pursuant to this
Section shall be deemed the date of the Executive's Qualifying Termination.

      5.   Compensation Upon Termination.

      (a)   Salary and Other Compensation or Benefits.  If the Executive's
employment is terminated during the Protection Period, the Company shall pay the
Executive's base salary through the Date of Termination at the rate in effect at
the time the Notice of Termination is given, together with all compensation and
benefits to which the Executive is entitled through the Date of Termination
under the terms of any compensation or benefit plan, program or arrangement
maintained by the Company or its affiliates during such period.

      (b)   Disability.  During any period that the Executive fails to perform
the Executive's duties hereunder as a result of mental or physical incapacity,
the Executive shall continue to receive the Executive's base salary at the rate
then in effect and continue to participate in all Benefit Plans and Incentive
Plans until the Executive's employment is terminated pursuant to Section 4(a)
hereof. Thereafter, the Executive's benefits shall be determined in accordance
with the insurance and other benefit programs then applicable to the Executive.

      (c)   Cause; Voluntary Termination of Employment Without Good Reason.  If
the Executive's employment is terminated for Cause or the Executive voluntarily
terminates employment without Good Reason, the Company shall pay the Executive
only the Executive's base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, together with other
compensation and benefits to which the Executive is entitled under the terms of
any benefit plan, program or arrangement maintained by the Company and
applicable to the Executive, and the Company shall have no further obligations
to the Executive under this Agreement.

      (d)   Qualifying Termination.  If the Executive's employment is terminated
in a Qualifying Termination during the Protection Period, then the Executive
shall be entitled to the following benefits:

      (i)   if the Executive's Qualifying Termination occurs in a calendar year
subsequent to the year in which the Change in Control occurred, a pro rata
portion (based on the number of calendar days that have elapsed before the
Executive's Date of Termination) of the Executive's target or base incentive
bonus possible under the Annual Bonus Program for the year in which termination
occurs;

      (ii)   a lump sum cash payment equal to all outstanding long term
incentive awards made to the Executive under the long term incentive programs of
the Company (the "LTIP"), assuming attainment of the applicable maximum
performance targets;

      (iii)   in lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination and other severance benefits, the
Company shall pay to the Executive a lump sum severance payment in an amount
equal to three times the sum of (A) the higher of the Executive's annual base
salary in effect immediately before the event or circumstance upon which the
Notice of Termination is based or such salary in effect immediately before the
Change in Control and (B) the higher of (x) the highest award made to the
Executive pursuant to the Company's annual incentive plan for each of the three
measuring periods completed immediately before the event or circumstance upon
which the Notice of Termination is based or (y) such highest award in respect of
the three measuring periods completed immediately before the Change in Control;

      (iv)   a lump sum amount (utilizing actuarial assumptions for lump sum
payments in effect under the Company's qualified defined benefit retirement plan
(the "Retirement Plan") immediately prior to the Date of Termination) equal to
the excess of (a) the actuarial equivalent lump sum value of the benefit under
the Retirement Plan (determined without taking into account any early retirement
subsidies) and the actuarial equivalent lump sum value of the benefit under any
excess or supplemental retirement plan in which the Executive participates
(together, the "SERP"), that the Executive would receive if the Executive's
employment continued for three years after the Date of Termination, assuming for
this purpose that all accrued benefits are fully vested, the Executive is three
years older, such three years of additional service is counted as credited
service as an officer under the SERP and assuming that the Executive's
compensation in each of the calendar years fully or partially included because
of the additional three years is the greatest of (i) the compensation in the
year of termination annualized pursuant to the assumptions used for the
Retirement Plan, or (ii) his compensation for the last completed calendar year
before the Date of Termination or (iii) his compensation for the last completed
calendar year before the Change of Control, over (b) the actuarial equivalent
lump sum value of the Executive's actual benefit (paid or payable in the
future), if any, under the Retirement Plan (determined without taking into
account any early retirement subsidies) and the SERP as of the Date of
Termination;

      (v)   the Company shall also provide to the Executive for one year after
the Executive's Date of Termination out placement services that are suitable for
senior executive officers and reasonably acceptable to the Executive;

      (vi)   the Company shall also pay to the Executive all legal fees and
expenses incurred by the Executive as a result of such Qualifying Termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement). Such payments shall be made within five (5)
business days after delivery of the Executive's written request for payment
accompanied with such evidence of fees and expenses incurred as the Company may
reasonably require and

      (vii)   the payments provided for in this Section 5(d) (other than Section
5(d)(iv), and 5(d)(v)) shall be made not later than the fifth day following the
Date of Termination; provided, however, that, if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the Company,
of the minimum amount of such payments to which the Executive is clearly
entitled and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Internal Revenue Code of 1986,
as amended (the "Code")) as soon as the amount thereof can be determined but in
no event later than the thirtieth (30th) day after the Date of Termination. If
the estimated payments exceed the amount subsequently determined to be due, such
excess shall constitute a loan by the Company to the Executive, payable on the
fifth (5th) business day after demand by the Company (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code). When payments are made
under this Section, the Company shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Company has received from outside counsel, auditors or
consultants (and any such written opinions or advice shall be attached to the
statement).

      (e)   Insurance Benefits.  If the Executive's employment is terminated in
a Qualifying Termination during the Protection Period, the Company shall
maintain in full force and effect for the 36 months following such termination
all life insurance, accidental insurance, dental coverage, and medical coverage
(including the Executive Medical Expense Reimbursement Plan), in which the
Executive and the Executive's dependents participated immediately before the
Date of Termination, on the same cost-sharing basis that applied to the
Executive immediately prior to the Executive's Date of Termination. In the event
such participation (or a particular type of coverage) under any such plan or
arrangement shall be barred, the Company shall provide the Executive with
benefits, at the same after-tax cost to the Executive, that are substantially
similar to those the Executive and the Executive's dependents would have
otherwise received under this Section. Benefits otherwise receivable by the
Executive pursuant to this Section 5(e) shall be reduced to the extent
comparable benefits are actually received by the Executive during the thirty-six
(36) month period following the Executive's termination of employment (and any
such benefits actually received by the Executive shall be reported to the
Company by the Executive). If the Executive, as the result of the Qualifying
Termination during the Protection Period, elects to convert his Long Term
Disability Insurance, if any, to a personal policy maintained by the carrier
used by the Company (not greater than the coverage in effect immediately prior
to the Qualifying Termination), the Company shall reimburse the Executive for
any premiums paid during the 36 month period following the Qualifying
Termination.

      (f)   Death.  In the event of the Executive's death, the Company shall
have no further obligations to the Executive under this Agreement, but the
Executive shall be entitled to receive death benefits under the Company's
benefit plans and arrangements as may be applicable to the Executive.

      (g)   Mitigation.  The Executive shall not be required to mitigate the
amount of any payment provided for in Sections 5(c), (d) and (e) by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination, or otherwise. Benefits otherwise receivable by the Executive
pursuant to Section 5(e) shall be reduced to the extent comparable benefits are
actually received by the Executive during the period Section 5(e) shall be
applicable, and any such benefits actually received by the Executive shall be
reported to the Company.

      6.   Excise Taxes.  The following provisions shall apply to any excise tax
imposed under Section 4999 of the Code (or its successor) (the "Excise Tax"):

      (a)   If any of the payments or benefits received or to be received by the
Executive in connection with a change in control of the Company or the
Executive's termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change in control of the Company or any person
affiliated with the Company or such person (the "Total Payments")) will be
subject to the Excise Tax, the Company shall pay to the Executive an additional
amount (the "Gross-Up Payment") such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment tax and Excise Tax upon the
payment provided for by this Section 6, shall be equal to the Total Payments.
Such payment shall be made in the manner described in Section 5(d)(vi) hereof.

      (b)   In determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) any Total Payments shall
be treated as "parachute payments" (within the meaning of Section 280G(b)(2) of
the Code) unless, in the opinion of tax counsel selected by the Company's
independent auditors and reasonably acceptable to the Executive, such payments
or benefits (in whole or in part) do not constitute parachute payments, and all
"excess parachute payments" (within the meaning of Section 280G(b)(1) of the
Code) shall be treated as subject to the Excise Tax unless, in the opinion of
such tax counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code), or are otherwise not subject to the Excise
Tax, and (ii) the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company's independent auditors in accordance
with the principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income and employment taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence on the Date of Termination (or such other time as is hereinafter
described), net of the maximum reduction in federal income or employment taxes
which could be obtained from deduction of such state and local taxes.

      (c)   If the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of the
Executive's employment (or such other time as is hereinafter described), the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in Excise Tax or a federal, state or local
income or employment tax deduction) plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. If the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest, penalties or additions payable by
the Executive with respect to such excess) at the time that the amount of such
excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

      7.   Successors; Binding Agreement.

      (a)   The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled hereunder if the Executive had
terminated the Executive's employment for Good Reason, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
"Company" shall mean the Company as defined herein and any successor to its
business and/or assets which executes and delivers the agreement provided for in
this Section 7 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

      (b)   This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amount is still payable, all such amounts shall be paid in accordance
with the terms of this Agreement to the Executive's devisee, legatee or other
designee, or if there shall be no such designee, to the Executive's estate.

      8.   Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

> If, to the Executive, to: [__________________]

> If, to the Company, to: Milacron Inc.
>                                         2090 Florence Ave.
>                                         Cincinnati, OH 45206

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

      9.   Miscellaneous.  This Agreement shall supercede and replace the
Executive Severance Agreement dated ________________ by and between the Company
and the Executive, which shall be terminated and of no further force or effect
on the date hereof. The provisions of this Agreement shall supersede any
inconsistent provisions of any other applicable plan, policy or arrangement;
provided, however, in no event shall the Executive be entitled to duplicative
payments or benefits under this Agreement and any other plan, policy or
arrangement. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio (regardless of the law which may be applicable
under principles of conflicts of law).

      10.   Confidentiality.  The Executive shall retain in confidence any and
all confidential information known to the Executive concerning the Company and
its business so long as such information shall not otherwise be publicly
disclosed.

      11.   Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect.

      12.   Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

      13.   Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Cincinnati, Ohio in accordance with the rules of (but not necessarily appointed
by) the American Arbitration Association then in effect except as provided
herein. Judgment may be entered on the arbitrator's award in any court having
jurisdiction, provided, however, that the Executive shall be entitled to seek
specific performance of the Executive's right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. No such arbitration proceedings shall be
commenced or conducted until at least 60 days after the parties, in good faith,
shall have attempted to resolve such dispute by mutual agreement; and the
parties hereby agree to endeavor in good faith to resolve any dispute by mutual
agreement. If mutual agreement cannot be attained, any disputing party, by
written notice to the other ("Arbitration Notice") may commence arbitration
proceedings. Such arbitration shall be conducted before a panel of three
arbitrators, one appointed by each party within 30 days after the date of the
Arbitration Notice, and one chosen within 60 days after the date of the
Arbitration Notice by the two arbitrators appointed by the disputing parties.
Any Cincinnati, Ohio court of competent jurisdiction shall appoint any
arbitrator that has not been appointed within such time periods. Judgment may
include costs and attorneys fees and may be entered in any court of competent
jurisdiction.

      14.   No Guaranty of Employment.  Neither this contract nor any action
taken hereunder shall be construed as giving the Executive a right to be
retained as an employee of the Company. The Company shall be entitled to
terminate the Executive's employment at any time, subject to providing the
severance benefits herein specified in accordance with the terms hereof.

      IN WITNESS WHEREOF, the Company and the Executive have caused this
Agreement to be executed as of the date first written above.

                  Milacron Inc.                  

--------------------------------------------------------------------------------

                  by:                                    

--------------------------------------------------------------------------------

                        